EXHIBIT 10.5

 

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE OFFERED
FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A
TRANSACTION THAT IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE
SECURITIES ACT OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY
THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT.

 

No. BM/W-

 

Warrant

 

To Purchase

 

6,000,000 Shares of Common Stock

 

of

 

Banjo & Matilda, Inc.

 

THIS CERTIFIES that, for value received, FOREFRONT PARTNERS, LLC, a Delaware
limited liability company, or registered assigns (the “Holder”) is entitled,
upon the terms and subject to the conditions hereinafter set forth, at any time
prior to the close of business on June 17, 2020 (the “Expiration Date”), but not
thereafter, to subscribe for and purchase from Banjo & Matilda, Inc., a Nevada
corporation (the “Company”), up to six million (6,000,000) shares (the “Warrant
Shares”) of the common stock, par value $0.00001, of the Company (the “Common
Stock”). The purchase price of one share of Common Stock (the “Exercise Price”)
under this Warrant shall be eight cents ($0.08). The Exercise Price and the
number of shares for which the Warrant is exercisable shall be subject to
adjustment as provided herein.

 

 
1


--------------------------------------------------------------------------------




 

1. Title to Warrant. Prior to the exercise of this Warrant and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant together with the Assignment Form annexed hereto properly endorsed.

 

2. Authorization of Shares. The Company covenants that all shares of Common
Stock that may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully-paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

3. Exercise of Warrant.

 

(a) Except as provided in Section 3(b) or Section 4 herein, exercise of the
purchase rights represented by this Warrant may be made at any time or times on
or before the close of business on the Expiration Date by the surrender of this
Warrant and the Notice of Exercise form annexed hereto duly executed, at the
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder hereof at the address of
such Holder appearing on the books of the Company), and upon payment of the
Exercise Price of the Warrant Shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank. The Holder of this Warrant shall
be entitled to receive a certificate for the number of shares of Common Stock so
purchased. Certificates for shares purchased hereunder shall be delivered to the
Holder hereof within three (3) Trading Days after the date on which this Warrant
shall have been exercised as aforesaid. This Warrant shall be deemed to have
been exercised and such certificate or certificates shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by payment to the Company of the
Exercise Price and all taxes required to be paid by Holder, if any, pursuant to
Section 5 prior to the issuance of such shares, have been paid. If this Warrant
shall have been exercised in part, the Company shall, at the time of delivery of
the certificate or certificates representing Warrant Shares, deliver to Holder a
new Warrant evidencing the rights of Holder to purchase the unpurchased shares
of Common Stock called for by this Warrant; which new Warrant shall in all other
respects be identical with this Warrant.

 

(b) In lieu of delivering physical certificates representing the Common Stock
issuable upon exercise provided the Common Stock is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Holder, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon exercise to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

 

 
2


--------------------------------------------------------------------------------




 

(c) Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

(d) At any time after December [ ], 2015 (six months from the date hereof), in
lieu of exercising this Warrant by cash payment in the manner set forth in
Section 3(a), provided that the purchase of the shares issuable upon exercise
hereof or the resale thereof has not been registered pursuant to the Securities
Act of 1933 and such registration statement has been declared effective, the
Holder may, in its sole discretion, elect to exercise this Warrant, or a portion
hereof, and to pay for the Warrant Stock by way of cashless exercise (a
“Cashless Exercise”). The limitations on a cashless exercise provided for upon
registration of the Warrant Stock shall not apply from and after March 31, 2020.
If the Holder wishes to effect a cashless exercise, the Holder shall deliver the
Exercise Notice duly executed by such Holder or by such Holder’s duly authorized
attorney, at the principal office of the Company, or at such other office or
agency as the Company may designate in writing prior to the date of such
exercise, in which event the Company shall issue to the registered Holder the
number of Warrant Shares computed according to the following equation:

 

X =

Y * (A-B)

 

A

 

 

 

 

where;

 

X = the number of Warrant Shares to be issued to the registered Holder.

 

Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.

 

A = the Market Price (defined below) of one share of Common Stock on the
Exercise Date.

 

B = the Warrant Price (as adjusted pursuant to the provisions of this Warrant).

 

 
3


--------------------------------------------------------------------------------




 

For purposes of this Section 1(d), the “Market Price” of one share of Common
Stock on the Exercise Date shall have one of the following meanings:

 

(1) if the Common Stock is traded on a national securities exchange registered
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended, the Market Price shall be deemed to be the average of
the Closing Prices over a five trading day period ending on the Exercise Date.
For the purposes of this Warrant, “Closing Price” means the closing sale price
of one share of Common Stock, as reported by Bloomberg; or

 

(2) if the Common Stock is not traded on a national securities exchange, the
Market Price shall be deemed to be the average of the closing bid prices price
over the ten (10) Trading Day period ending on the Exercise Date; or

 

(3) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 3 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, non-exercised portion of this Warrant
beneficially owned by the Holder or any of its affiliates and (ii) exercise or
conversion of the unexercised or non-converted portion of any other securities
of the Company (including, without limitation, any other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 3, applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by the Holder together with any affiliates)
and of which portion of this Warrant is exercisable shall be in the sole
discretion of the Holder, and the submission of a Notice of Exercise shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates) and of which portion of this Warrant is exercisable, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (a) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (b) a more recent public announcement by the Company or (c) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The limitations
contained in this paragraph shall apply to a successor holder of this Warrant.

 

(4) if neither (1) nor (2) is applicable, the Market Price shall be at the
commercially reasonable price per share which the Company could obtain on the
Exercise Date from a willing buyer (not a current employee or director) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as determined in good faith by the Company’s Board of Directors.

 
4


--------------------------------------------------------------------------------




 

 

 

For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Warrant Price per share was $1.00 and
the Market Price of each share of Common Stock was $2.00 on the Exercise Date,
as applicable, the cashless exercise calculation would be as follows:

 

X = 50,000 ($2.00-$1.00)

                            2.00

 

X = 25,000

 

Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder. For purposes
of Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and to the extent permitted thereby, it is intended,
understood and acknowledged that the Warrant Shares issued in the cashless
exercise transaction described pursuant to Section 1(d) shall be deemed to have
been acquired by the Holder, and the holding period for the shares of Warrant
Shares shall be deemed to have commenced, on the date of the Holder’s
acquisition of the Warrant.

 

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that Holder would otherwise be entitled to purchase upon
such exercise, the Company shall cause the Transfer Agent to issue one whole
share of Common Stock in respect of such fraction of a share of Common Stock.

 

5. Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

  

5.1 Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.

 

 
5


--------------------------------------------------------------------------------




 

5.2 Registration Rights. The Holder shall have “Piggyback Registration” rights
with respect to the Warrant Stock exercisable whenever the Company may determine
to register its securities, upon behalf of itself or a third party, prior to the
sale of the Warrant Stock by the Holder. The terms of the Registration Rights
are set forth in Section 5.2 hereto.

 

6. Closing of Books. The Company will not close its shareholder books or records
in any manner that prevents the timely exercise of this Warrant.

 

7. Transfer, Division and Combination. (a) Subject to compliance with any
applicable securities laws, transfer of this Warrant and all rights hereunder,
in whole or in part, shall be registered on the books of the Company to be
maintained for such purpose, upon surrender of this Warrant at the principal
office of the Company, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by Holder or its agent
or attorney, and payment of funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new Holder for the purchase of shares of Common Stock without
having a new Warrant issued.

 

(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by Holder or its agent or attorney. Subject to compliance
with Section 7(a), as to any transfer that may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

 

8. No Rights as Shareholder until Exercise. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment.

 

9. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant certificate or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which shall
not include the posting of any bond), and upon surrender and cancellation of
such Warrant or stock certificate, if mutilated, the Company will make and
deliver a new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

 

10. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

11. Adjustments of Exercise Price and Number of Warrant Shares.

 

The number and kind of securities purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following.

 

 
6


--------------------------------------------------------------------------------




 

(a) Adjustment of Exercise Price upon Issuance of Common Stock. If the Company
issues or sells, or is deemed to have issued or sold, any shares of Common Stock
(other than shares of Common Stock deemed to have been issued by the Company in
connection with Approved Issuances (as defined below)) for a consideration per
share (the "Applicable Price") less than the Exercise Price as in effect
immediately prior to such time (an “Offering”), then immediately after such
issue or sale, the Exercise Price shall be reduced to an amount equal to (X) the
sum of (A) the product of the Exercise Price in effect immediately prior to such
issue or sale and the number of shares of Common Stock Deemed Outstanding (as
defined below) immediately prior to such issue or sale, and (B) the
consideration, if any, received by the Company upon such issue or sale divided
by (Y) the number of shares of Common Stock Deemed Outstanding immediately after
such issuance or sale. For purposes of determining the adjusted Exercise Price
under this Subsection 11(a), the following shall be applicable:

 

(1) Issuance of Options. If the Company in any manner grants any rights or
options to subscribe for or to purchase Common Stock (other than in connection
with an Approved Issuance) or any stock or other securities convertible into or
exchangeable for Common Stock (such rights or options being herein called
"Options" and such convertible or exchangeable stock or securities being herein
called "Convertible Securities") and the price per share for which Common Stock
is issuable upon the exercise of such Options or upon conversion or exchange of
such Convertible Securities is less than the Applicable Price, then the total
maximum number of shares of Common Stock issuable upon the exercise of such
Options or upon conversion or exchange of the total maximum amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to be outstanding and to have been issued and sold by the Company for
such price per share. Notwithstanding anything to the contrary in the foregoing,
upon the expiration or other termination of such Options if any thereof shall
not have been exercised or upon the expiration or termination of the right to
convert or exchange such Convertible Securities, the number of shares of Common
Stock deemed to be issued and outstanding pursuant to this Subsection 11(a)(1)
shall be reduced by such number of shares of Common Stock as to which Options
shall have expired or terminated unexercised or as to which the conversion or
exchange rights of Convertible Securities shall have expired or terminated
unexercised, and such number of share of Common Stock shall no longer be deemed
to be issued and outstanding, and the Exercise Price then in effect shall
forthwith be readjusted and thereafter be the price which it would have been had
adjustment been made on the basis of the issuance only of shares of Common Stock
actually issued or issuable upon the exercise of those Options as to which the
exercise rights shall not have expired or terminated unexercised or upon
conversion or exercise of those Convertible Securities as to which the
conversion or exchange rights shall not have expired or terminated unexercised.
For purposes of this Subsection 11(a)(1), the "price per share for which Common
Stock is issuable upon exercise of such Options or upon conversion or exchange
of such Convertible Securities" is determined by dividing (I) the total amount,
if any, received or receivable by the Company as consideration for the granting
of such Options, plus the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options, plus in the case
of such Options which relate to Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
issuance or sale of such Convertible Securities and the conversion or exchange
thereof, by (II) the total maximum number of shares of Common Stock issuable
upon exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options. No adjustment
of the Exercise Price shall be made upon the actual issuance of such Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such Common Stock upon conversion or exchange of
such Convertible Securities. Notwithstanding the foregoing, no adjustment shall
be made pursuant to this Subsection 11(a)(1) to the extent that such adjustment
is based solely on the fact that the Convertible Securities issuable upon
exercise of such Option are convertible into or exchangeable for Common Stock at
a price that varies with the market price of the Common Stock.

 

 
7


--------------------------------------------------------------------------------




 

(2) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the price per share for which Common Stock
is issuable upon such conversion or exchange is less than the Market Price, then
the maximum number of shares of Common Stock issuable upon conversion or
exchange of such Convertible Securities shall be deemed to be outstanding and to
have been issued and sold by the Company for such price per share.
Notwithstanding anything to the contrary in the foregoing, upon the expiration
or other termination of the right to convert or exchange such Convertible
Securities (whether by reason of redemption or otherwise), the number of shares
of Common Stock deemed to be issued and outstanding pursuant to this
Subsection 11(a)(2) shall be reduced by such number of shares of Common Stock as
to which the conversion or exchange rights shall have expired or terminated
unexercised, and such number of shares of Common Stock shall no longer be deemed
to be issued and outstanding, and the Exercise Price then in effect shall
forthwith be readjusted and thereafter be the price which it would have been had
adjustment been made on the basis of the issuance only of the shares of Common
Stock actually issued or issuable upon the conversion or exchange of those
Convertible Securities as to which the conversion or exchange rights shall not
have expired or terminated unexercised. No adjustment will be made pursuant to
this Subsection 11(a)(2) upon the issuance by the Company of any Convertible
Securities pursuant to the exercise of any Option therefor, to the extent that
adjustments in respect of such Options were previously made pursuant to the
provisions of Subsection 11(a)(2). For the purposes of this Subsection 11(a)(2),
the "price per share for which Common Stock is issuable upon such conversion or
exchange" is determined by dividing (I) the total amount received or receivable
by the Company as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (II) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. No adjustment of the Exercise Price
shall be made upon the actual issue of such Common Stock upon conversion or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Exercise Price had been or are to be made pursuant to other provisions of
this Subsection 11(a), no further adjustment of the Exercise Price shall be made
by reason of such issue or sale. Notwithstanding the foregoing, no adjustment
shall be made pursuant to this Subsection 11(a)(2) to the extent that such
adjustment is based solely on the fact that such Convertible Securities are
convertible into or exchangeable for Common Stock at a price that varies with
the market price of the Common Stock.

 

(3) Change in Option Price or Rate of Conversion. If the purchase price provided
for in any Options, the additional consideration, if any, payable upon the
issue, conversion or exchange of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exchangeable for Common
Stock change at any time, the Exercise Price in effect at the time of such
change shall be readjusted to the Exercise Price that would have been in effect
at such time had such Options or Convertible Securities still outstanding
provided for such changed purchase price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold; provided that no adjustment shall be made if such adjustment would result
in an increase of the Exercise Price then in effect.

 

(4) Certain Definitions. For purposes of determining the adjusted Exercise Price
under this Subsection 11(a), the following terms have meanings set forth below:

 

 
8


--------------------------------------------------------------------------------




 

(I) "Approved Issuances" shall mean (i) the issuance of securities upon exercise
or conversion of the Company's options, warrants or other convertible securities
outstanding as of the date hereof, (ii) the grant of additional options or
warrants, or the issuance of additional securities, under any Company stock
option plan, restricted stock plan, stock purchase plan or other plan or written
compensation contract for the benefit of the Company's employees, directors or
consultants in effect on the date hereof or any similar compensatory plans
adopted after the date hereof approved by stockholders of the Company which
provide for stock awards or stock options at not less than fair market value on
the date of award or grant in respect of not more than an aggregate of 5,000,000
shares of Common Stock, (iii) the issuance of up to 5,000,000 shares of Common
Stock or securities convertible into or exercisable for up to an aggregate of
5,000,000 shares of Common Stock or (iii) the issuance of securities to a bona
fide strategic investor of the Company who is engaged in a business related or
complementary to that of the Company and which is not a public or private
investment company or other financial institution or an investment advisor or
manager.

 

(II) "Common Stock Deemed Outstanding" means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 11(a)(1)
and 11(a)(2) hereof regardless of whether the Options or Convertible Securities
are actually exercisable at such time, but excluding any shares of Common Stock
issuable upon conversion of this Warrant.

 

(5) Effect of Certain Events on Exercise Price. For purposes of determining the
adjusted Exercise Price under this Section 11(a), the following shall be
applicable:

 

(I) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefore will be deemed to be the amount
received by the Company therefore, before deduction of reasonable commissions,
underwriting discounts or allowances or other reasonable expenses paid or
incurred by the Company in connection with such issuance or sale. In case any
Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company will be the fair value of such consideration, except
where such consideration consists of securities, in which case the amount of
consideration received by the Company will be the arithmetic average of the
closing sale price, or if there is none on any trading day, the closing bid
prices of such security for the five consecutive trading days immediately
preceding the date of the agreement. In case any Common Stock, Options or
Convertible Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity the
amount of consideration therefor will be deemed to be the fair value of the
assets and business of the non-surviving entity as is attributable to such
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or securities will be determined by
the Company’s board of directors in good faith.

  

(II) Integrated Transactions. In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for the consideration allocated by the parties for purposes of determining tax
basis.

 

 
9


--------------------------------------------------------------------------------




 

(III) Treasury Shares. The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held will be considered
an issue or sale of Common Stock.

 

(IV) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities or
(2) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be. (b) In case the Company shall (i) pay a dividend in shares of Common Stock
or make a distribution in shares of Common Stock to holders of its outstanding
Common Stock, (ii) subdivide its outstanding shares of Common Stock into a
greater number of shares of Common Stock, (iii) combine its outstanding shares
of Common Stock into a smaller number of shares of Common Stock or (iv) issue
any shares of its capital stock in a reclassification of the Common Stock, then
the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior thereto shall be adjusted so that the Holder of this Warrant
shall be entitled to receive the kind and number of Warrant Shares or other
securities of the Company which he would have owned or have been entitled to
receive had such Warrant been exercised in advance thereof. Upon each such
adjustment of the kind and number of Warrant Shares or other securities of the
Company which are purchasable hereunder, the Holder of this Warrant shall
thereafter be entitled to purchase the number of Warrant Shares or other
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company resulting from such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

 

(c) Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the number
of shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. In case of
any such reorganization, reclassification, merger, consolidation or disposition
of assets, the successor or acquiring corporation (if other than the Company)
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Warrant to be performed and observed by
the Company and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of shares of Common Stock for which this Warrant is exercisable
which shall be as nearly equivalent as practicable to the adjustments provided
for in this Section 11. For purposes of this Section 11, “common stock of the
successor or acquiring corporation” shall include stock of such corporation of
any class which is not preferred as to dividends or assets over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock. The foregoing provisions of this Section 11 shall similarly
apply to successive reorganizations, reclassifications, mergers, consolidations
or disposition of assets.

 

 
10


--------------------------------------------------------------------------------




 

12. Voluntary Adjustment by the Company. The Company may at any time during the
term of this Warrant, reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.

 

13. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
promptly mail by registered or certified mail, return receipt requested, to the
Holder of this Warrant notice of such adjustment or adjustments setting forth
the number of Warrant Shares (and other securities or property) purchasable upon
the exercise of this Warrant and the Exercise Price of such Warrant Shares (and
other securities or property) after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made. Such notice, in the absence of
manifest error, shall be conclusive evidence of the correctness of such
adjustment.

 

14. Notice of Corporate Action. If at any time:

 

(i) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

(ii) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(iii) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 10
days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 16(d).

  

 
11


--------------------------------------------------------------------------------




 

15. Authorized Shares.

 

(a) The Company covenants that during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock may be listed.

 

(b) The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of Holder against impairment.
Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

(c) Upon the request of Holder, the Company will at any time during the period
this Warrant is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Warrant and the
obligations of the Company hereunder.

 

(d) Before taking any action pursuant to Section 11 or 12 that would cause an
adjustment reducing the current Exercise Price below the then par value, if any,
of the shares of Common Stock issuable upon exercise of the Warrants, the
Company shall take any corporate action that may be necessary in order that the
Company may validly and legally issue fully- paid and nonassessable shares of
such Common Stock at such adjusted Exercise Price.

 

(e) Before taking any action that would result in an adjustment in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.

 

16. Miscellaneous.

 

(a) Jurisdiction. This Warrant shall be binding upon any successors or assigns
of the Company. This Warrant shall constitute a contract under the laws of the
State of New York without regard to its conflict of law principles or rules.

 

(b) Restrictions. The Holder hereof acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and Federal securities laws.

 

 
12


--------------------------------------------------------------------------------




 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies;
notwithstanding which all rights hereunder terminate on the Expiration Date. If
the Company fails to comply with any provision of this Warrant, the Company
shall pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

  

(d) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder hereof by the Company shall be delivered in
accordance with the notice provisions of the Securities Purchase Agreement dated
as of June __, 2015 between the Company and Forefront Income Trust.

 

(e) Limitation of Liability. No provision hereof, in the absence of affirmative
action by Holder to purchase shares of Common Stock, and no enumeration herein
of the rights or privileges of Holder hereof, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.

 

(f) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(g) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(h) Indemnification. The Company agrees to indemnify and hold harmless Holder
from and against any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, attorneys’ fees, expenses and
disbursements of any kind that may be imposed upon, incurred by or asserted
against Holder in any manner relating to or arising out of any failure by the
Company to perform or observe in any material respect any of its covenants,
agreements, undertakings or obligations set forth in this Warrant; provided,
however, that the Company will not be liable hereunder to the extent that any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from Holder’s negligence,
bad faith or willful misconduct in its capacity as a stockholder or
warrantholder of the Company.

 

 
13


--------------------------------------------------------------------------------




 

(i) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(j) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(k) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

  BANJO & MATILDA, INC.           Dated: June 17, 2015 By: /s/ Brendan
Macpherson       Brendan Macpherson       President and Chief Executive Officer
 

 

 
14


--------------------------------------------------------------------------------




 

NOTICE OF EXERCISE

 

To: Banjo & Matilda, Inc.

 

(1) The undersigned hereby elects to purchase ________ shares of the common
stock, par value $0.00001 per share (the “Common Stock”) of Banjo & Matilda,
Inc., pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any. Payment shall take the form of:

 * Cashless exercise
 * Cash exercise

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

Signature

 

 

 
15


--------------------------------------------------------------------------------




 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to exercise the Warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Dated: ______________, _______

 

Holder's Signature: _____________________________

 

Holder's Address:   _____________________________

 

     _____________________________

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 
16


--------------------------------------------------------------------------------




 

Exhibit 5.2

 

REGISTRATION RIGHTS

 

If at any time or from time to time, the Company shall determine to register any
of its securities, either for its own account or the account of a security
holder or holders, other than a registration on Form S-8 relating solely to
employee stock option or purchase plans, on Form S-4 relating solely to an SEC
Rule 145 transaction or on any other form (other than Form S-1, S-2 and S-3 or
any other comparable form) which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Warrant Shares (including for purposes of this Exhibit,
shares of Common Stock or other securities which may then be issuable upon
exercise of the Warrants), the Company will

 

(i) promptly give to each registered holder of the Warrants or Warrant Shares
(each, a “Holder’), written notice thereof (a “Registration Notice”), which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws; and

 

(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Warrant Shares specified in a written request or requests, made within fifteen
days after receipt of such written notice from the Company, by any Holder or
Holders, except that the Company shall not be required to register any Warrant
Shares pursuant to this Exhibit:

 

   

(1)

if the Registration Statement is for an underwritten offering of the Company’s
securities if the underwriter determines that marketing factors require a
limitation on the number of shares to be underwritten, in which case the
underwriter may limit the number of Warrant Shares to be included in the
registration and underwriting on a pro rata basis based on the total number of
the Warrant Shares held by the Holders and based on the total number of
securities (other than Warrant Shares) entitled to registration held by the
Holders and by other persons or organizations selling securities pursuant to
registration rights granted them by the Company, provided that no such reduction
shall be made with respect to securities being offered by the Company for its
own account or by holders of securities who have requested the Company to
register such securities pursuant to a mandatory registration obligation of the
Company, provided that the Company shall advise all Holders which would
otherwise be registered and underwritten pursuant hereto of any such
limitations, and the number of shares of Warrant Shares that may be included in
the registration;

 

   

(2)

that are eligible for resale without regard to volume limitations pursuant to
Rule 144 promulgated under the Securities Act or that are the subject of a then
effective registration statement filed by the Company under the Securities Act
(a “Registration Statement”); or

 

   

(3)

on more than three occasions.

 

 
17


--------------------------------------------------------------------------------




 

All expenses incurred in connection with any registration or qualification of
Warrant Shares, including without limitation, all registration, filing and
qualification fees, printing expenses, fees and disbursements of counsel for the
Company, expenses of special audits incidental to or required by such
registration shall be borne by the Company, provided, however that the Company
shall not be required to pay underwriters' discounts or commissions, or stock
transfer taxes relating to the Warrant Shares included in such Registration
Statement.

 

In connection with the request of any Holder to have its Warrant Shares included
in any Registration Statement, the Company shall be entitled to require each
selling Holder to furnish to the Company a certified statement as to the number
of shares of Common Stock beneficially owned by such Holder and, if required by
the SEC, the natural persons thereof that have voting and dispositive control
over such shares.

 

In connection with the Company’s registration obligations hereunder, the Company
shall notify the Holders of Warrant Shares included in any Registration
Statement of the following: (i) that the Registration Statement has been
declared effective, and provide such Holders with copies of the prospectus
included in the Registration Statement , as the same may be amended or
supplemented from time to time (the “Prospectus”); (ii) of any request by the
SEC or any other federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, such document will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and (vi) the occurrence or existence of
any pending corporate development with respect to the Company that the Company
believes may be material and that, in the sole judgment of the Company, renders
the continued availability of a Registration Statement or Prospectus, as the
case may be, contrary to the best interests of the Company. Upon the occurrence
of any event contemplated by this paragraph, as promptly as reasonably
practicable under the circumstances, prepare a an amendment, or a post-effective
amendment, as the case may be, to a Registration Statement or a supplement to
the related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required documents necessary to ensure
that neither such a Registration Statement nor such Prospectus will contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that, in complying with the aforementioned obligation, the Company shall be
entitled to take into account its own good faith assessment of any adverse
consequences to the Company and its stockholders of the premature disclosure of
such event. In the event that the Company shall notify the Holders in accordance
with clauses (iii) through (vi) above to suspend the use of any Prospectus until
the requisite changes to such Prospectus have been made, then the Holders shall
promptly suspend use of such Prospectus upon receipt of such notification;
provided, however, that the Company will use its best efforts to ensure that the
use of the Prospectus may be resumed as promptly as reasonably practicable. The
Company shall be entitled to exercise its right under this paragraph to suspend
the availability of a Registration Statement and Prospectus for a period not to
exceed sixty (60) calendar days (which need not be consecutive days) in any
twelve (12) month period.

 

 
18


--------------------------------------------------------------------------------




 

The Company shall indemnify and hold harmless each Holder, the officers,
directors, members, partners, agents, brokers (including brokers who offer and
sell Warrant Shares as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
(and any other persons with a functionally equivalent role of a person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each person who controls any such Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, members, shareholders, partners, agents and employees (and any other
persons with a functionally equivalent role of a person holding such titles,
notwithstanding a lack of such title or any other title) of each such
controlling person (each a “Holder Indemnified Party”), to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (i) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under which they were made, not misleading or (ii)
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement,
except to the extent, but only to the extent, that (A) such untrue statements or
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by any Holder Indemnified Party expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder or any other Holder
Indemnified Party expressly for use in a Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in clauses
(iii)-(vi) of the third paragraph of this Exhibit, the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of notice from the Company that the Holder may resume the offer and
Sale of the Warrant Shares, together, if applicable, with an amended Prospectus
or supplement to the Prospectus.

 

Subject to the provisions of this Exhibit relating to “Contribution” below, each
Holder shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents, employees, advisors and
representatives, each person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees, advisors or representatives of such
controlling persons (each, a “Company Indemnified Party”), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
(i) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by any Holder
Indemnified Party to the Company specifically for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent that such information relates
to such Holder’s proposed method of distribution of Warrant Shares and was
reviewed and expressly approved in writing by Holder Indemnified Party expressly
for use in a Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (ii) in the case of an occurrence
of an event of the type specified in clauses(iii)-(vi) of the third paragraph of
this Exhibit, the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of notice from the
Company that the Holder may resume the offer and Sale of the Warrant Shares,
together, if applicable, with an amended Prospectus or supplement to the
Prospectus. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Warrant Shares giving rise to such indemnification
obligation.

 

 
19


--------------------------------------------------------------------------------




 

If any proceeding shall be brought or asserted against any person entitled to
indemnity hereunder, such indemnified party (whether a Company Indemnified Party
or a Holder Indemnified Party, being hereafter referred to as an “Indemnified
Party”) shall promptly notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, however, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Exhibit
unless a court of competent jurisdiction has made a final determination not
subject to appeal or further review that such failure has prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (A) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (B) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (C) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party reasonably
believes that a material conflict of interest is likely to exist if the same
counsel represents such Indemnified Party and the Indemnifying Party, in which
event the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of no more than one separate
counsel shall be borne by the Indemnifying Party. The Indemnifying Party shall
not be liable for any settlement of any such proceeding effected without its
written consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent herewith) shall
be paid to the Indemnified Party, within ten (10) business days of written
notice thereof to the Indemnifying Party to which receipts shall be appended;
provided, however, that the Indemnified Party shall promptly reimburse the
Indemnifying Party only for that portion of such fees and expenses applicable to
such actions for which the Indemnified Party is liable hereunder.

 

If the forgoing indemnification is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless from any Losses, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Exhibit, any reasonable attorneys’ or other fees or expenses incurred by
such party in connection with any proceeding to the extent such party would have
been indemnified for such fees or expenses if the indemnification provided for
in this Section were available to such party in accordance with its terms

  

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Exhibit were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Exhibit, no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Warrant
Shares subject to the proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this exhibit are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

 

20

--------------------------------------------------------------------------------

 